DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been filed in parent Application No. 14/865,521, filed on 03/02/2016. Examiner notes there is no certified English translation in the record.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on07/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 18, 23 and 28 are objected to because of the following informalities: “based on the position information” should be “based on the first position information.”  Appropriate correction is required.
Claim Interpretation
Although “detectors” are commonly known in the art to refer to cameras or other sensors, “detectors” are interpreted in the claims as a processor running a detection algorithm. See Fig. 9 and ¶[0283] of the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gornick et al., (U.S. Patent Application Publication No. 2009/0010493 A1), [hereinafter Gornick].
Regarding claim 17, Gornick discloses an object tracking system ([0007] The present invention provides systems and methods to autonomously and seamlessly track moving objects in real-time over an entire remotely-monitored site), comprising:
at least one memory storing instructions; and at least one processor configured to execute the instructions ([0067] ODC 134 includes electronic components such as processors, memory devices, and so on, especially adapted to implement the algorithms and methods described below.) to perform: 
generating, via a first detector, a first detection result of an object from a first image ([0074] As will be described in further detail below, and unlike previously known systems, system 100 creates and uses mathematical, three-dimensional virtual models of each detector 128, 130, referenced as detector-specific models, or detector models 160 below. These detector-specific models 160 are linked to a single master model of site 104, referenced as geospatial map 154 below. Detector models 160 simulate all physical awareness of each detector 128, 130 and autonomously track any motion activity that any of the detectors 128, 130 detect. All motion activities are placed on to the master mathematical model geospatial map 154 for seamless, real-time, detector-to-detector tracking of objects in motion; and Claim 4 providing a first detector for a site to be monitored, wherein the first detector is adapted to capture images of a first portion of the site); 
generating, via a second detector, a second detection result of the object from a second image, the second image being different from the first image ([0074] As will be described in further detail below, and unlike previously known systems, system 100 creates and uses mathematical, three-dimensional virtual models of each detector 128, 130, referenced as detector-specific models, or detector models 160 below. These detector-specific models 160 are linked to a single master model of site 104, referenced as geospatial map 154 below. Detector models 160 simulate all physical awareness of each detector 128, 130 and autonomously track any motion activity that any of the detectors 128, 130 detect. All motion activities are placed on to the master mathematical model geospatial map 154 for seamless, real-time, detector-to-detector tracking of objects in motion; and Claim 4 providing a second detector for a site to be monitored, wherein the second detector is adapted to capture images of a second portion of the site (i.e., different));
calculating first position information of the object represented in a common coordinate system based on the first and second detection results (claim 4 projecting the first and second geographical locations of the first and second objects in motion to a common geographical map of the site);
transforming the first position information of the object represented in the common coordinate system to first transformed position information of the object represented in an individual coordinate system for the first detector (claim 4 defining a first detector model corresponding to an image captured by the first detector, wherein the first detector model is adapted to define a geographical location of an object (i.e., first position information) in motion appearing in the image captured by the first detector in terms of three-dimensional coordinates specific to the first detector model; defining a second detector model corresponding to an image captured by the second detector, wherein the second detector model is adapted to define a geographical location of an object in motion in the image captured by the second detector in terms of three-dimensional coordinates specific to the second detector model; projecting the first and second geographical locations of the first and second objects in motion to a common geographical map of the site; determining whether the first object in motion appearing in the first image is the same as the second object in motion appearing in the second image); 
transforming the first position information of the object represented in the common coordinate system to second transformed position information of the object represented in an individual coordinate system for the second detector (claim 4 defining a second detector model corresponding to an image captured by the second detector, wherein the second detector model is adapted to define a geographical location of an object (i.e., first position information) in motion in the image captured by the second detector in terms of three-dimensional coordinates specific to the second detector model; projecting the first and second geographical locations of the first and second objects in motion to a common geographical map of the site; determining whether the first object in motion appearing in the first image is the same as the second object in motion appearing in the second image). 
Regarding claim 22, Gornick discloses all of the elements of claim 17 in system form rather than method form. Therefore, the supporting rationale of the rejection to claim 17 applies equally as well to those elements of claim 22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-21, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gornick as applied to claims 17 and 22 above, and further in view of Yoshimitsu (U.S. Patent Application Publication No. 2013/0002868 A1), [hereinafter Yoshimitsu].
Regarding claim 18, Gornick discloses all the features with respect to claim 17, as discussed above. However, Gornick does not explicitly disclose detecting the object in a searching area of one of the first and second images represented in the individual coordinate system for each of the first and second detectors, wherein the searching area is based on the position information of the object represented in the individual coordinate system.
Yoshimitsu suggests detecting the object in a searching area of one of the first and second images represented in the individual coordinate system for each of the first and second detectors ([0033] the image processing section 15 can convert the position of a person in each frame image taken by the imaging section 12 to a position in the surveillance area. The image processing section 15 instructs the imaging visual field control section 14 on the imaging visual field of the imaging section 12 in accordance with travel of a person being tracked. [0034] The image processing section 15 is configured to extract a person being imaged and track this person by utilizing a spatio-temporal MRF (Markov Random Field) model for example), wherein the searching area is based on the position information of the object represented in the individual coordinate system  ([0040] For every adjacent surveillance camera terminal 1, each surveillance camera terminal 1 has also stored in its storage section 16 coordinate transformation information indicative of the relative positional relationship between a two-dimensional coordinate system of each frame image taken by imaging the handover area by the imaging section 12 of the subject surveillance camera terminal 1 and a two-dimensional coordinate system of each frame image taken by imaging the handover area by the imaging section 12 of an adjacent counterpart surveillance camera terminal 1.)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the remote monitoring system of Gornick with the surveillance area and coordinates suggested by Yoshimitsu. The motivation would be to image a person being tracked and determine coordinates for the person’s location. Yoshimitsu at [0040].
 Regarding claim 19, Gornick, further in vioew of Yoshimitsu, [hereinafter Gornick-Yoshimitsu], suggest all the limitations with respect to claim 18, as discussed above. Yoshimitsu also suggests detecting the object using a discriminator that is configured to learn image features of the object ([0048] characteristics information used for detecting the suspicious individual (including, for example, information that can specify the suspicious individual by image data on the suspicious individual cut out of the image or by the shape, color, size and the like of the suspicious individual, information on the shapes or positions of face parts including eyes, nose and mouth, or like information). 
Regarding claim 20, Gornick-Yoshimitsu suggest all the features with respect to claim 19, as discussed above. Yoshimitsu also suggests integrating a detection result of the object using the discriminator and a detection result of the object using template matching between an object region detected from a previous frame and an object region detected from a current frame ([0048] In identifying the suspicious individual positioned in the handover area, it is possible that the surveillance camera terminal 1 tracking the suspicious individual gives a notification of template information used for detecting the suspicious individual to the surveillance camera terminal 1 which has to take over the tracking of the suspicious individual, while the surveillance camera terminal 1 which has to take over the tracking of the suspicious individual identifies the suspicious individual by using the template information thus given.)
Regarding claim 21, Gornick-Yoshimitsu suggest all the features with respect to claim 17, as discussed above. Gornick also suggests outputting the position information of the object represented in the common coordinate system ([0105] Referring again to FIG. 5, at Step 190, secondary overhead image 188 is loaded into system 100. At Step 198, system 100 loads stored image 176 of geospatial map 154a, and displays both geospatial map 154a and secondary overhead image 188.)
Regarding claim 23, Gornick-Yoshimitsu suggest all of the elements of claim 18 in system form rather than method form. Therefore, the supporting rationale of the rejection to claim 18 applies equally as well to those elements of claim 23.
Regarding claim 24, Gornick-Yoshimitsu suggest all of the elements of claim 19 in system form rather than method form. Therefore, the supporting rationale of the rejection to claim 19 applies equally as well to those elements of claim 24.
Regarding claim 25, Gornick-Yoshimitsu suggest all of the elements of claim 20 in system form rather than method form. Therefore, the supporting rationale of the rejection to claim 20 applies equally as well to those elements of claim 25.
Regarding claim 26, Gornick-Yoshimitsu suggest all of the elements of claim 21 in system form rather than method form. Therefore, the supporting rationale of the rejection to claim 21 applies equally as well to those elements of claim 26.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Gornick, and further in view of Elangovan, (U.S. Patent Application Publication No. 2009/0028440 A1), [hereinafter Elangovan], as cited by applicant.
Regarding claim 27, Gornick discloses all of the elements of claim 17 in system form rather than CRM form. Gornick does not explicitly disclose a CRM. Elangovan discloses a non-transitory computer-readable medium for storing instructions which, when executed, cause a processor to perform (The storage device 2910 may be considered to be a processor readable storage device having processor readable code embodied thereon for programming the processor 2930 to perform methods for providing the functionality discussed herein; 0170). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the remote monitoring system of Gornick with the CRM suggested by Elangovan. The motivation would be to provide memory in order to program the processor to perform methods for providing the functionality. Elangovan at [0170].

Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Gornick- Yoshimitsu, and further in view of Elangovan.
Regarding claim 28, Gornick-Yoshimitsu suggest all of the elements of claim 18 in apparatus form rather than CRM form. Gornick-Yoshimitsu do not explicitly disclose a CRM. Elangovan discloses a non-transitory computer-readable medium for storing instructions which, when executed, cause a processor to perform (The storage device 2910 may be considered to be a processor readable storage device having processor readable code embodied thereon for programming the processor 2930 to perform methods for providing the functionality discussed herein; 0170). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the remote monitoring system of Gornick-Yoshimitsu with the CRM suggested by Elangovan. The motivation would be to provide memory in order to program the processor to perform methods for providing the functionality. Elangovan at [0170].
Regarding claim 29, Gornick-Yoshimitsu suggest all of the elements of claim 19 in apparatus form rather than CRM form. Gornick-Yoshimitsu do not explicitly disclose a CRM. Elangovan discloses a non-transitory computer-readable medium for storing instructions which, when executed, cause a processor to perform (The storage device 2910 may be considered to be a processor readable storage device having processor readable code embodied thereon for programming the processor 2930 to perform methods for providing the functionality discussed herein; 0170). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the remote monitoring system of Gornick-Yoshimitsu with the CRM suggested by Elangovan. The motivation would be to provide memory in order to program the processor to perform methods for providing the functionality. Elangovan at [0170].
Regarding claim 30, Gornick-Yoshimitsu suggest all of the elements of claim 20 in apparatus form rather than CRM form. Gornick-Yoshimitsu do not explicitly disclose a CRM. Elangovan discloses a non-transitory computer-readable medium for storing instructions which, when executed, cause a processor to perform (The storage device 2910 may be considered to be a processor readable storage device having processor readable code embodied thereon for programming the processor 2930 to perform methods for providing the functionality discussed herein; 0170). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the remote monitoring system of Gornick-Yoshimitsu with the CRM suggested by Elangovan. The motivation would be to provide memory in order to program the processor to perform methods for providing the functionality. Elangovan at [0170].
Regarding claim 31, Gornick-Yoshimitsu suggest all of the elements of claim 21 in apparatus form rather than CRM form. Gornick-Yoshimitsu do not explicitly disclose a CRM. Elangovan discloses a non-transitory computer-readable medium for storing instructions which, when executed, cause a processor to perform (The storage device 2910 may be considered to be a processor readable storage device having processor readable code embodied thereon for programming the processor 2930 to perform methods for providing the functionality discussed herein; 0170). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the remote monitoring system of Gornick-Yoshimitsu with the CRM suggested by Elangovan. The motivation would be to provide memory in order to program the processor to perform methods for providing the functionality. Elangovan at [0170].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON SLATER whose telephone number is (571)270-0375.  The examiner can normally be reached on MON-FRI 8AM-4PM EST, alt FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alison Slater/Primary Examiner, Art Unit 2487